     Case 1:18-cv-00296-ESC ECF No. 22 filed 12/13/18 PageID.70 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN


STEVEN J. COLE,

       Plaintiff,
v.                                                           Hon. Ellen S. Carmody

CHRIS PREVETTE,                                              Case No. 1:18-cv-00296

       Defendant.
________________________________/

                                        ORDER

       This matter is before the Court on Plaintiff’s Motion to Withdraw (ECF No. 20).

Defendant has no objection to the matter being dismissed without prejudice (ECF No.

21). The court being fully advised in the premises, the motion (ECF No. 20) is granted

and this matter is dismissed without prejudice.

       IT IS SO ORDERED.



Dated: December 13, 2018                              /s/ Ellen S. Carmody
                                                     ELLEN S. CARMODY
                                                     U.S. Magistrate Judge
